DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search Examiner could not find a reference or series of references that could be reasonably combined that taught: a computer-implemented method for automatically generating customized video in an interactive network application, the method comprising: with at least one processor:  transmitting, toward a terminal device of a viewer via a communication line: a first video including an animation of a first avatar of a distributor generated on the basis of motion data or motion data;  receiving a web page including at least a portion of a game program executable by a terminal device of the distributor;  executing the game program;  transmitting, toward the terminal device of the viewer via the communication line, a second video related to the game generated on the basis of operation data generated using the received web page;  receiving, from the terminal device of the viewer via the communication line, gift data indicative of providing a gift to the distributor from the viewer viewing the second video;  transmitting, toward the terminal device of the viewer via the communication line, the second video encoded with a rendering of a plurality of game objects set on the basis of the gift data, the plurality of game objects being integrated and displayed in accordance with a total number of the plurality of game objects; and  giving a point corresponding to the gift data to the distributor or giving a parameter corresponding to the gift data to an own game object including a second avatar of the distributor if the own game object comes into contact with the plurality of game objects integrated and displayed in the second video.  The closest prior art, a combination of Onda and Marks, disclosed a method where spectators could give gifts to the broadcaster which would be displayed on the spectating feed.  However, Onda and Marks failed to disclose that the displayed gifts are objects that provided a benefit when the player collided with them.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715